EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Beyer on 09/08/2022.
The application has been amended as follows: 
In line 25 of claim 1, the word --is-- is added after “support”.
In line 1 of claim 3, the word “comprise” is changed to --comprises--.
In line 2 of claim 3, the word --are-- is added after the second instance of “outriggers”.
In line 26 of claim 8, the word --is-- is added after “support”.
In line 26 of claim 18, the word --is-- is added after “support”.
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 4 is amended to include element 210 pointing to the upper face of the I-beam labeled as the longitudinal main rail 202 and described in the specification. Figure 6 is amended to remove element 108 as the right most element of the drawing and replace it with element 206. Figure 8B is amended to include element 802 pointing to the uppermost vertical surface, element 804 pointing to the lowermost vertical surface and element 806 pointing to the horizontal surface between the two vertical surfaces in the figure. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a recreational vehicle comprising a chassis, at least one axle assembly, a vehicle body and a composite floor. The composite floor is comprised of an upper and lower sheet bonded to a skeletal framework and the chassis is comprised of a plurality of longitudinal main rails, a plurality of lateral crawl space cross members, at least one longitudinal floor support and at least one insulation sheet. At least one crawl space is defined by the composite floor as an upper surface, the plurality of main rails, the plurality of lateral crawl space cross members as a lower surface, the at least one longitudinal floor support and the at least one insulation sheet as the sides. The prior art does not properly teach or suggest such a configuration, making claim 1 allowable.
Claims 2-7 are allowable because they are dependent on claim 1.
Claim 8 recites a recreational vehicle comprising a chassis, at least one axle assembly, a vehicle body and a composite floor. The composite floor is comprised of an upper and lower sheet with a foam insert between the upper and lower sheets and the chassis is comprised of a plurality of longitudinal main rails, a plurality of lateral crawl space cross members, at least one longitudinal floor support and at least one insulation sheet. At least one crawl space is defined by the composite floor as an upper surface, the plurality of main rails, the plurality of lateral crawl space cross members as a lower surface, the at least one longitudinal floor support and the at least one insulation sheet as the sides, with insulation provided above and below in addition to the sides. The prior art does not properly teach or suggest such a configuration, making claim 8 allowable.
Claims 9-11 are allowable because they are dependent on claim 8.
Claim 12 recites a recreational vehicle comprising a chassis, at least one axle assembly, a vehicle body and a composite floor. The composite floor is comprised of an upper and lower sheet bonded to a skeletal framework and the chassis is comprised of a plurality of longitudinal main rails, a plurality of lateral crawl space cross members and at least one longitudinal floor support. At least one crawl space is defined by the composite floor as an upper surface, the plurality of longitudinal main rails as the sides, the plurality of lateral crawl space cross members as a lower surface and the at least one longitudinal floor support is a hat channel. The prior art does not properly teach or suggest such a configuration, making claim 12 allowable.
Claim 13 is allowable because it is dependent on claim 12.
Claim 14 recites a recreational vehicle comprising a chassis, at least one axle assembly, a vehicle body, a composite floor and a climate control system with ductwork. The composite floor is comprised of an upper and lower sheet bonded to a skeletal framework and the chassis is comprised of a plurality of longitudinal main rails, a plurality of lateral crawl space cross members and at least one longitudinal floor support. At least one crawl space is defined by the composite floor as an upper surface, the plurality of longitudinal main rails as the sides, the plurality of lateral crawl space cross members as a lower surface, and the at least one longitudinal floor support to provide support for the composite floor. At least a portion of the ductwork of the climate control system is rigid ductwork. The prior art does not properly teach or suggest such a configuration, making claim 14 allowable.
Claims 15-17 are allowable because they are dependent on claim 14.
Claim 18 recites a recreational vehicle comprising a chassis, at least one axle assembly, a vehicle body, a composite floor and at least one holding tank. The chassis is comprised of a plurality of longitudinal main rails, a plurality of lateral crawl space cross members and at least one longitudinal floor support. At least one crawl space is defined by the composite floor as an upper surface, the plurality of longitudinal main rails or the at least one longitudinal floor support as the sides and the plurality of lateral crawl space cross members as a lower surface. At least one crawl space has a width defined by the lateral crawl space cross members and a holding tank receiving area is defined below the at least one crawl space and provides support to the at least one holding tank. The longitudinal floor support provides support for the composite floor and limits upward expansion of the upper surface of the at least one holding tank toward the composite floor. The prior art does not properly teach or suggest such a configuration, making claim 18 allowable.
Claims 19-20 are allowable because they are dependent on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horvath et al. (EP 2520461) disclose a mobile home with a raised floor having a chassis with a left and right side member and an upper and lower bearing element. Paulson (US Pat 3,792,895) discloses a chassis for a mobile home or modular unit having longitudinal main rails, longitudinal floor supports and a plurality of lateral cross members. Becker (US Pat 4,084,834) discloses an underframe for a mobile home having at least one axle, a plurality of longitudinal main rails, a plurality of transverse cross members and a plurality of longitudinal floor supports. Weissmann (US PG Pub 2015/0307145) discloses a subfloor construction for a trailer having longitudinal main rails, a plurality of lateral cross members and at least one axle. Connor (US Pat 9,290,213) discloses a multi-level trailer with a plurality of longitudinal main rails and a plurality of lateral cross members with a middle floor disposed below an upper floor to form a two-story trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        

/Joseph D. Pape/Primary Examiner, Art Unit 3612